DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 22 November 2021.
Claims 5, 12, and 19 are canceled.
Claims 1, 6-8, 13-15, and 20-22 are amended.
Claims 1-4, 6-11, 13-18, and 20-22 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 22 November 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 9-11 of Applicant’s remarks, Applicant argues that the cited prior fails to teach or suggest the following limitations of claim 1:
	extracting, from the first, second, third, and fourth content, a
plurality of features reflecting a corresponding user's interests;
	scoring each of the plurality of features based on relevance of the feature to each of the first, second, third, and fourth content;
	generating an aggregated score for each of the plurality of features by aggregating scores of the feature associated with the first, second, third, and fourth content;

	generating a user profile of the first user based on remaining of plurality of features.

	In support of this argument, Applicant cites a few paragraphs from Angulo and Walsh and then summarily concludes that the cited prior art does not disclose or suggest these claim limitations (remarks, page 10, first full paragraph).
The Office respectfully disagrees with the above remarks. Angulo and Walsh teach these limitations, as follows:
extracting, from the first, second, third, and fourth content, a plurality of features (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added.
see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown) reflecting a corresponding user's interests (see Angulo para. 0103: in an illustrative example, the system extracts the brands “Mac” and “Apple” from a Facebook update such as "Loving my new MacAir"; and see Walsh col. 18, table 4: the keywords extracted represent user interests; in the illustrative example of Table 4, some of extracted keywords include skiing, snowboarding, baseball, etc.);
scoring each of the plurality of features based on relevance of the feature to each of the first, second, third, and fourth content (see Angulo para. 0029 and 0034: relevance scores are calculated for each term parsed from the content; and see Walsh col. 12 L27-44: keywords are scored based on relevancy; and see Walsh col. 18, table 4: keywords are shown with their corresponding scores);
generating an aggregated score for each of a plurality of features by aggregating scores of the feature associated with content (See Walsh col. 13 L38-64: determining total keyword contribution); 
filtering out at least one of the plurality of features based on the aggregated scores of the plurality of features (see Walsh col. 13 L38-64: ignoring a keyword based on the keyword's total point contribution); and
generating a user profile of the first user (see Angulo para. 0048 and Fig. 1: the system generates social profiles; and see Walsh col. 2 L11-19: the system generates user profiles) based on remaining of the plurality of features (see Walsh col. 13 L38-64: generating a target user’s profile by ignoring  certain keywords and considering others).
The motivation to modify Angulo with the teachings of Walsh has been clearly articulated and is not in dispute (see below for rejection of claim 1 under 35 U.S.C. 103). Therefore, Angulo as modified by Walsh teaches the limitations as claimed.

		Independent claims 8 and 15 recite limitations similar to those of claim 1, and these claims are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

	Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-22 are unpatentable over the prior art for the same reasons that claims 1, 8, and 15 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Angulo et al. (U.S. Patent Application Publication No. 20130218865 A1, hereinafter referred to as Angulo) in view of Walsh et al. (U.S. Patent No. 8,135,800 B1, hereinafter referred to as Walsh).
As to claim 1, Angulo teaches a method, implemented on a computing device having at least one processor, storage (see Angulo para. 0151 and Fig. 14: the method of the invention is performed by computer system 1400 comprising processor 1401 and storage 1408), and a communication platform capable of connecting to a network (see Angulo para. 0158 and Fig. 14: computer system 1400 comprises network interface 1420 for connecting to network 1430) for online user profiling, comprising:
obtaining first content (see Angulo para. 0052 and Fig. 2: crawler module 204 obtains content) associated with a first user of a social media network (see Angulo para. 0119: the content is social media content associated with a user’s social profile);
extracting, from the first content, a first link pointing to second content (see Angulo para. 0054 and Fig. 2: parser module 206 extracts URLs from the obtained content; in an illustrative example, the obtained content is from the video-sharing website YouTube, and the system extracts a URL link from one of the comments on the YouTube content);
determining a second user of the social media network associated with the first user (see Angulo para. 0056 and Fig. 4: graph builder module 208 maps relationships between social network users);
extracting, from third content (see Angulo para. 0052 and Fig. 2: crawler module 204 obtains content), a second link pointing to fourth content (see Angulo para. 0054 and Fig. 2: parser module 206 extracts URLs from the obtained content);
retrieving the second content and the fourth content by accessing the first link and the second link, respectively (see Angulo para. 0054 and Fig. 2: parser modules 206 sends URL links back to crawler module 204 to guide the crawler module 204 in further crawls of content), wherein each of the first and third content is obtained from the social media network (see Angulo para. 0119: the obtained content is social media content; and see Angulo para. 0054: in an illustrative example, the obtained content is from the video-sharing website YouTube) and each of the second and fourth content is obtained from a content source not included in the social media network (see Angulo para. 0054 and Fig. 2: parser modules 206 sends URL links back to crawler module 204 to guide the crawler module 204 in further crawls of content; and see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review), the first content being different from the third content (see Angulo para. 0054: in an illustrative example, the obtained content is from the video-sharing website YouTube; and see Angulo para. 0049: in another illustrative example, the obtained content is a WordPress webpage) and the second content being different than the fourth content (see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review; and see Angulo para. 0049: in another illustrative example, the parser extracts a link from a WordPress webpage);
extracting, from the first, second, third, and fourth content, a plurality of features (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added.
see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown) reflecting a corresponding user's interests (see Angulo para. 0103: in an illustrative example, the system extracts the brands “Mac” and “Apple” from a Facebook update such as "Loving my new MacAir"; and see Walsh col. 18, table 4: the keywords extracted represent user interests; in the illustrative example of Table 4, some of extracted keywords include skiing, snowboarding, baseball, etc.);
scoring each of the plurality of features based on relevance of the feature to each of the first, second, third, and fourth content (see Angulo para. 0029 and 0034: relevance scores are calculated for each term parsed from the content; and see Walsh col. 12 L27-44: keywords are scored based on relevancy; and see Walsh col. 18, table 4: keywords are shown with their corresponding scores);
generating a user profile of the first user (see Angulo para. 0048 and Fig. 1: the system generates social profiles; and see Walsh col. 2 L11-19: the system generates user profiles) based on the plurality of features (see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown).
Angulo does not appear to explicitly disclose third content associated with the second user;  generating an aggregated score for each of a plurality of features by aggregating scores of the feature associated with content; and filtering out at least one of the plurality of features based on the aggregated scores of the plurality of features.
However, Walsh teaches:
determining a second user of a social media network associated with a first user (see Walsh col. 5 L3-8: obtaining social network data comprises obtaining content of a target user; and see Walsh col. 4 L26-29: the system selects a user within the target user's social network; Note: Walsh’s “target user” corresponds to the claimed “first user” and Walsh’s “user within the target user’s social network” corresponds to the claimed “second user”);
extracting, from third content associated with the second user, fourth content (see Walsh col. 4 L26-29: for the selected user, the systems accesses content items shared by the selected user);
scoring each of a plurality of features based on relevance of the feature to content (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added. See Walsh col. 12 L27-44: scoring keywords based on relevancy to content);
generating an aggregated score for each of a plurality of features by aggregating scores of the feature associated with content (See Walsh col. 13 L38-64: determining total keyword contribution); and
filtering out at least one of the plurality of features based on the aggregated scores of the plurality of features (see Walsh col. 13 L38-64: ignoring a keyword based on the keyword's total point contribution); and
generating a user profile of a first user based on remaining of the plurality of features (see Walsh col. 13 L38-64: generating a target user’s profile by ignoring  certain keywords and considering others).
Angulo teaches crawling the web to find links and content to populate social profiles (see Angulo para. 0084), in order to provide an enhanced understanding of Internet users (see Angulo para. 0027). However, Angulo does not appear to explicitly disclose extracting content associated with a second user who is associated with a first user of the social network. Walsh teaches finding a second social media user that is associated with a first user (see Walsh col. 4 L26-29: the system selects a user within the target user's social network) and using the second user’s associated content to aid in generating the profile of the first user (see Walsh col. 4 L64-67: the user profile of the target user is formed based on the content item shared by the selected user). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angulo to include the teachings of Walsh because it provides more accurate, complete, and timely user profile development (see Walsh col. 1 L55-67, col. 2 L11-19, and col. 4 L64-67).

As to claim 3, Angulo as modified by and Walsh teaches wherein the first content and the third content are different from the second content and the fourth content, respectively, wherein each of the contents is from a different content source (see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review; and see Angulo para. 0049: in another illustrative example, the parser extracts a link from a WordPress webpage).

As to claim 6, Angulo as modified by and Walsh teaches wherein generating the user profile of the first user further comprises:
for each of the plurality of features that have been aggregated, calculating a score based on an occurrence of each feature in the second content and the fourth content and/or a relevance of each feature (see Angulo para. 0034: relevance scores are calculated for each term parsed from the content; and see Walsh col. 12 L27-44: keywords are scored based on relevancy); and
creating a feature vector for the first user based on the scores of each of the plurality of features (see Angulo para. 0141: a multidimensional field vector is calculated; and see Walsh col. 11 L10-28: eigenvectors are computed for the keywords).

As to claim 7, Angulo as modified by and Walsh teaches wherein the plurality of features comprise at least one of: entities; categories; publishers; and phrases (see Angulo para. 0103: text and data values are extracted from the content, and in an illustrative example, the extracted text is “Apple” corporation or the “Mac” brand name; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown; including categories such as skiing, snowboarding, and baseball; as well as entities such as Denver, Red Sox, and Ty Cobb).

As to claim 8, Angulo teaches a system including at least one processor, memory coupled to the at least one processor (see Angulo para. 0151 and Fig. 14: the invention is embodied as computer system 1400 comprising processor 1401 and memory 1403), and a communication platform capable of connecting to a network (see Angulo para. 0158 and Fig. 14: computer system 1400 comprises network interface 1420 for connecting to network 1430) for online user profiling comprising:
a first content retrieving unit implemented by the at least one processor and configured to obtain first content (see Angulo para. 0052 and Fig. 2: crawler module 204 obtains content) associated with a first user of a social media network (see Angulo para. 0119: the content is social media content associated with a user’s social profile);
a social graph analyzing module implemented by the at least one processor and configured to determine a second user of the social media network associated with the first user (see Angulo para. 0056 and Fig. 4: graph builder module 208 maps relationships between social network users);
a link extraction unit implemented by the at least one processor and configured to extract, from the first content, a first link pointing to second content (see Angulo para. 0054 and Fig. 2: parser module 206 extracts URLs from the obtained content; in an illustrative example, the obtained content is from the video-sharing website YouTube, and the system extracts a URL link from one of the comments on the YouTube content), and extract, from third content (see Angulo para. 0052 and Fig. 2: crawler module 204 obtains content), a second link pointing to fourth content (see Angulo para. 0054 and Fig. 2: parser module 206 extracts URLs from the obtained content);
a second content retrieving unit implemented by the at least one processor and configured to retrieve the second content and the fourth content by accessing the first link and the second link, respectively (see Angulo para. 0054 and Fig. 2: parser modules 206 sends URL links back to crawler module 204 to guide the crawler module 204 in further crawls of content), wherein each of the first and third content is obtained from the social media network (see Angulo para. 0119: the obtained content is social media content; and see Angulo para. 0054: in an illustrative example, the obtained content is from the video-sharing website YouTube) and each of the second and fourth content is obtained from a content source not included in the social media network (see Angulo para. 0054 and Fig. 2: parser modules 206 sends URL links back to crawler module 204 to guide the crawler module 204 in further crawls of content; and see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review), the first content being different from the third content (see Angulo para. 0054: in an illustrative example, the obtained content is from the video-sharing website YouTube; and see Angulo para. 0049: in another illustrative example, the obtained content is a WordPress webpage) and the second content being different than the fourth content (see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review; and see Angulo para. 0049: in another illustrative example, the parser extracts a link from a WordPress webpage);
a feature extraction unit implemented by the at least one processor and configured to extract, from the first, second, third, and fourth content, a plurality of features (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added.
see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown) reflecting a corresponding user's interests (see Angulo para. 0103: in an illustrative example, the system extracts the brands “Mac” and “Apple” from a Facebook update such as "Loving my new MacAir"; and see Walsh col. 18, table 4: the keywords extracted represent user interests; in the illustrative example of Table 4, some of extracted keywords include skiing, snowboarding, baseball, etc.);
a feature scoring unit implemented by the at least one processor and configured to score each of the plurality of features based on relevance of the feature to corresponding content (see Angulo para. 0029 and 0034: relevance scores are calculated for each term parsed from the content; and see Walsh col. 12 L27-44: keywords are scored based on relevancy; and see Walsh col. 18, table 4: keywords are shown with their corresponding scores); and
a user interest scoring unit implemented by the at least one processor and configured to generate a user profile of the first user (see Angulo para. 0048 and Fig. 1: the system generates social profiles; and see Walsh col. 2 L11-19: the system generates user profiles) based on the plurality of features (see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown).
Angulo does not appear to explicitly disclose third content associated with the second user;  generating an aggregated score for each of a plurality of features by aggregating scores of the feature associated with content; and filtering out at least one of the plurality of features based on the aggregated scores of the plurality of features.
However, Walsh teaches:
determine a second user of a social media network associated with a first user (see Walsh col. 5 L3-8: obtaining social network data comprises obtaining content of a target user; and see Walsh col. 4 L26-29: the system selects a user within the target user's social network; Note: Walsh’s “target user” corresponds to the claimed “first user” and Walsh’s “user within the target user’s social network” corresponds to the claimed “second user”);
extract, from third content associated with the second user, fourth content (see Walsh col. 4 L26-29: for the selected user, the systems accesses content items shared by the selected user);
a feature scoring unit implemented by the at least one processor and configured to score each of a plurality of features based on relevance of the feature to content (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added. See Walsh col. 12 L27-44: scoring keywords based on relevancy to content);
a feature aggregation unit implemented by the at least one processor and configured to:
generate an aggregated score for each of a plurality of features by aggregating scores of the feature associated with content (See Walsh col. 13 L38-64: determining total keyword contribution); and
filter out at least one of the plurality of features based on the aggregated scores of the plurality of features (see Walsh col. 13 L38-64: ignoring a keyword based on the keyword's total point contribution); and
a user interest scoring unit implemented by the at least one processor and configured to generate a user profile of a first user based on remaining of the plurality of features (see Walsh col. 13 L38-64: generating a target user’s profile by ignoring  certain keywords and considering others).
Angulo teaches crawling the web to find links and content to populate social profiles (see Angulo para. 0084), in order to provide an enhanced understanding of Internet users (see Angulo para. 0027). However, Angulo does not appear to explicitly disclose extracting content associated with a second user who is associated with a first user of the social network. Walsh teaches finding a second social media user that is associated with a first user (see Walsh col. 4 L26-29: the system selects a user within the target user's social network) and using the second user’s associated content to aid in generating the profile of the first user (see Walsh col. 4 L64-67: the user profile of the target user is formed based on the content item shared by the selected user). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angulo to include the teachings of Walsh because it provides more accurate, complete, and timely user profile development (see Walsh col. 1 L55-67, col. 2 L11-19, and col. 4 L64-67).

As to claim 10, see the rejection of claim 3 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Angulo teaches a non-transitory, machine-readable medium having information recorded thereon for online user profiling, wherein the information, when read by a machine, causes the machine to perform the following (see Angulo para. 0166: the invention is embodied as a software program stored on a computer storage medium):
obtaining first content (see Angulo para. 0052 and Fig. 2: crawler module 204 obtains content) associated with a first user of a social media network (see Angulo para. 0119: the content is social media content associated with a user’s social profile);
extracting, from the first content, a first link pointing to second content (see Angulo para. 0054 and Fig. 2: parser module 206 extracts URLs from the obtained content; in an illustrative example, the obtained content is from the video-sharing website YouTube, and the system extracts a URL link from one of the comments on the YouTube content);
determining a second user of the social media network associated with the first user (see Angulo para. 0056 and Fig. 4: graph builder module 208 maps relationships between social network users);
extracting, from third content (see Angulo para. 0052 and Fig. 2: crawler module 204 obtains content), a second link pointing to fourth content (see Angulo para. 0054 and Fig. 2: parser module 206 extracts URLs from the obtained content);
retrieving the second content and the fourth content by accessing the first link and the second link, respectively (see Angulo para. 0054 and Fig. 2: parser modules 206 sends URL links back to crawler module 204 to guide the crawler module 204 in further crawls of content), wherein each of the first and third content is obtained from the social media network  (see Angulo para. 0119: the obtained content is social media content; and see Angulo para. 0054: in an illustrative example, the obtained content is from the video-sharing website YouTube) and each of the second and fourth content is obtained from a content source not included in the social media network (see Angulo para. 0054 and Fig. 2: parser modules 206 sends URL links back to crawler module 204 to guide the crawler module 204 in further crawls of content; and see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review), the first content being different from the third content (see Angulo para. 0054: in an illustrative example, the obtained content is from the video-sharing website YouTube; and see Angulo para. 0049: in another illustrative example, the obtained content is a WordPress webpage) and the second content being different than the fourth content (see Angulo para. 0054: in an illustrative example, the system extracts a URL link from one of the comments on the YouTube video, and the link is to a product review; and see Angulo para. 0049: in another illustrative example, the parser extracts a link from a WordPress webpage);
extracting, from the first, second, third, and fourth content, a plurality of features (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added.
see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown) reflecting a corresponding user's interests (see Angulo para. 0103: in an illustrative example, the system extracts the brands “Mac” and “Apple” from a Facebook update such as "Loving my new MacAir"; and see Walsh col. 18, table 4: the keywords extracted represent user interests; in the illustrative example of Table 4, some of extracted keywords include skiing, snowboarding, baseball, etc.);
scoring each of the plurality of features based on relevance of the feature to corresponding content (see Angulo para. 0029 and 0034: relevance scores are calculated for each term parsed from the content; and see Walsh col. 12 L27-44: keywords are scored based on relevancy; and see Walsh col. 18, table 4: keywords are shown with their corresponding scores); and
generating a user profile of the first user (see Angulo para. 0048 and Fig. 1: the system generates social profiles; and see Walsh col. 2 L11-19: the system generates user profiles) based on the plurality of features (see Angulo para. 0103: text and data values are extracted from the content; and see Walsh col. 2 L20-23: the content is scanned to generate a list of keywords; and see Walsh col. 18, table 4: keywords extracted from exemplary content are shown).
Angulo does not appear to explicitly disclose third content associated with the second user;  generating an aggregated score for each of a plurality of features by aggregating scores of the feature associated with content; and filtering out at least one of the plurality of features based on the aggregated scores of the plurality of features.
However, Walsh teaches:
determining a second user of a social media network associated with a first user (see Walsh col. 5 L3-8: obtaining social network data comprises obtaining content of a target user; and see Walsh col. 4 L26-29: the system selects a user within the target user's social network; Note: Walsh’s “target user” corresponds to the claimed “first user” and Walsh’s “user within the target user’s social network” corresponds to the claimed “second user”);
extracting, from third content associated with the second user, fourth content (see Walsh col. 4 L26-29: for the selected user, the systems accesses content items shared by the selected user);
scoring each of a plurality of features based on relevance of the feature to content (Note: The claimed “features” are interpreted in light of the instant specification, which states the following: “The method and system in the present teaching can generate a profile of a social media network user, which contains various features such as entities, categories, content sources (e.g., publisher), phrases, etc.” See para. 0027 of the published specification, emphasis added. See Walsh col. 12 L27-44: scoring keywords based on relevancy to content);
generating an aggregated score for each of a plurality of features by aggregating scores of the feature associated with content (See Walsh col. 13 L38-64: determining total keyword contribution); and
filtering out at least one of the plurality of features based on the aggregated scores of the plurality of features (see Walsh col. 13 L38-64: ignoring a keyword based on the keyword's total point contribution); and
generating a user profile of a first user based on remaining of the plurality of features (see Walsh col. 13 L38-64: generating a target user’s profile by ignoring  certain keywords and considering others).
Angulo teaches crawling the web to find links and content to populate social profiles (see Angulo para. 0084), in order to provide an enhanced understanding of Internet users (see Angulo para. 0027). However, Angulo does not appear to explicitly disclose extracting content associated with a second user who is associated with a first user of the social network. Walsh teaches finding a second social media user that is associated with a first user (see Walsh col. 4 L26-29: the system selects a user within the target user's social network) and using the second user’s associated content to aid in generating the profile of the first user (see Walsh col. 4 L64-67: the user profile of the target user is formed based on the content item shared by the selected user). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angulo to include the teachings of Walsh because it provides more accurate, complete, and timely user profile development (see Walsh col. 1 L55-67, col. 2 L11-19, and col. 4 L64-67).

As to claim 17, see the rejection of claim 3 above.

As to claim 20, see the rejection of claim 6 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Angulo and Walsh as applied to claims 1, 8, and 15 above, and further in view of Le et al. (U.S. Patent Application Publication No. 20120324004 A1, hereinafter referred to as Le).
As to claim 2, Angulo as modified by Walsh does not appear to explicitly disclose wherein the first user follows the second user in the social media network.
However, Le teaches wherein the first user follows the second user in the social media network (see Le para. 0012: the user connection relationship is a follower relationship).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angulo as modified by Walsh to include the teachings of Le because users who follow other users in a social network are likely to have shared interests, allowing the system to infer mutual interests between the users (see Le para. 0012).

As to claim 9, see the rejection of claim 2 above.

As to claim 16, see the rejection of claim 2 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Angulo and Walsh as applied to claims 1, 8, and 15 above, and further in view of Pavlidis et al. (U.S. Patent Application Publication No. 20140089327 A1, hereinafter referred to as Pavlidis).
As to claim 4, Angulo as modified by Walsh does not appear to explicitly disclose further comprising: obtaining a baseline user profile of a plurality of users of the social media network based on user profiles of each of the plurality of users; and adjusting the user profile of the first user based on the baseline user profile.
However, Pavlidis teaches further comprising:
obtaining a baseline user profile of a plurality of users of the social media network based on user profiles of each of the plurality of users (Note: the claimed “baseline user profile” is interpreted in light of the instant specification, which states the following: "a baseline user profile, which reflects the general popular interests among all users of the social media network or among a set of users, is introduced and used for adjusting a user's own profile, for example, by penalizing the general popular interests and promoting the user's unique interests," see Applicant’s published disclosure, U.S. PGPub. No. 20160371378 A1, para. 0029;
see Pavlidis para. 0065: the scores for common interests are adjusted by a base score, in order to discount globally popular interests); and
adjusting the user profile of the first user based on the baseline user profile (see Pavlidis para. 0065: the scores for common interests are adjusted by a base score, in order to discount globally popular interests).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angulo as modified by Walsh to include the teachings of Pavlidis because interests that have a high global popularity are not very helpful in identifying users' unique interests and hence such globally popular interests should be discounted (see Pavlidis para. 0064).

As to claim 11, see the rejection of claim 4 above.

As to claim 18, see the rejection of claim 4 above.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Angulo and Walsh as applied to claim 1 above, and further in view of Zheng et al. (U.S. Patent Application Publication No. 20130304731 A1, hereinafter referred to as Zheng).
As to claim 21, Angulo as modified by Walsh teaches further comprising weighting the scores of the plurality of features (see Angulo para. 0068: scores are weighted; and see Walsh col. 5 L36-43: scores are weighted),
wherein weights assigned to the scores of the plurality of features are updated based on a time-decay model (see Angulo para. 0068: weights are assigned based on the time that has elapsed since content creation).
Angulo as modified by Walsh does not appear to explicitly disclose wherein the time decay model includes a time-decay factor that reduces weights assigned to the first, second, third, and fourth content in an exponential manner with respect to time instances at which the first, second, third, and fourth content are obtained.
However, Zheng teaches wherein the time decay model includes a time-decay factor that reduces weights assigned to the first, second, third, and fourth content in an exponential manner with respect to time instances at which the first, second, third, and fourth content are obtained (see Zheng para. 0070 and claim 8: content a user has viewed is assigned weights, and the weights are updated in an exponentially time-decaying manner).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angulo as modified by Walsh to include the teachings of Zheng because it enables emphasizing more recent browsing actions (see Zheng para. 0070).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Angulo and Walsh as applied to claim 1 above, and further in view of Levin et al. (U.S. Patent Application Publication No. 20120095978 A1, hereinafter referred to as Levin).
As to claim 22, Angulo as modified by Walsh teaches further comprising weighting the scores of the plurality of features (see Angulo para. 0068: scores are weighted; and see Walsh col. 5 L36-43: scores are weighted).
Angulo as modified by Walsh does not appear to explicitly disclose wherein weights are updated based on an inverse popularity of respective content with respect to a plurality of users.
However, Levin teaches wherein weights are updated based on an inverse popularity of respective content with respect to a plurality of users (see Levin para. 0189: inverse popularity weighting is employed; i.e. items that that are less popular are deemed more specific and hence given greater weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Angulo as modified by Walsh to include the teachings of Levin because weighting items by inverse popularity/frequency provides a measure of the relative importance of the items (see Levin para. 0124).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to online user profiling.
a.	Chandra et al.; “Generating Models Based On User Behavior”; U.S. Patent No. 9,165,305 B1.
Teaches a feature extractor 213, a scoring engine 211, and a collaborative filtering engine 217 (col. 6 L31-35) for generating user profiles, referred to as a “model” of user behavior (col. 7 L36-51).
b.	Hauser, Eduardo A.; “DIGITAL CONTENT PERSONALIZATION METHOD AND SYSTEM”; U.S. PGPub. No. 20100250341 A1.
Teaches a user profile generator (para. 0022-0024) that scores content based on relevance (para. 0025) and computes an aggregate score for creation of the user profile (para. 0025, 0043, and 0055).
c.	Ju et al.; “Ranking And Filtering Groups Recommendations”; U.S. PGPub. No. 20150370798 A1.
Teaches scoring features of social media content and aggregating (averaging) the scores (para. 0089) in order to generate user profiles (para. 0023).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163